Citation Nr: 1413004	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection of bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection of a torn left shoulder (claimed as left shoulder injury).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a torn left shoulder. 

5.  Entitlement to service connection for left shoulder arthritis, secondary to torn left shoulder (left shoulder injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1951 to November 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO denied reopening the service connection claims for bilateral hearing loss and a torn left shoulder, and denied service connection for left shoulder arthritis (claimed secondary to torn left shoulder).  In January 2010, after receiving additional evidence during the appeal period, the RO denied reopening the service connection claim for bilateral hearing loss, and denied the service connection claim for left shoulder arthritis as secondary to torn left shoulder.  In an April 2013 Statement of the Case, the RO denied the service connection claim for bilateral hearing loss on its merits, and reopened and denied the service connection claim for a torn left shoulder and left shoulder arthritis, which the RO treated as one claim.

The Board has reviewed the Veteran's physical file and both the Veterans Benefits Management System (VMBS) and "Virtual VA" files to ensure a complete review of the evidence in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement to the August 2005 rating decision, which denied service connection for bilateral hearing loss because there was no evidence the claimed condition existed, and denied service connection for a torn left shoulder because there was no evidence of a chronic disability or permanent residual from the left shoulder injury in service.

2.  Evidence received since the August 2005 rating decision relates to a previously unestablished fact of an event or injury in service necessary to substantiate the service connection claim for bilateral hearing loss.

3.  Evidence received since the August 2005 rating decision relates to a previously unestablished fact of an event or injury in service necessary to substantiate the service connection claim for a torn left shoulder.

4.  The Veteran was exposed to acoustic trauma in service.

5.  Hearing loss is shown to be etiologically related to active service.

6.  Relaxed ligament of the left shoulder was noted at entrance into service.

7.  The Veteran's relaxed ligament of the left shoulder was not aggravated by service, as it is not shown to have increased in severity to a degree greater than its natural progression.

8.  The Veteran is not service connected for a left shoulder injury so his claim that his left shoulder arthritis is secondary to a left shoulder injury (torn left shoulder) lacks legal merit.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for bilateral hearing loss and a torn left shoulder became final.  38 U.S.C.A. § 7105(c) (West 2002);     38 C.F.R. §§ 20.201, 20.302(a) (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R.           § 3.156 (2013).

3.  New and material evidence has been received to reopen service connection for a torn left shoulder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection of bilateral hearing loss have been met.        38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R.      §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection of a torn left shoulder have not been met.     38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2013).

6.  The criteria for service connection for left shoulder arthritis secondary to a service-connected disability have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Board is reopening and granting the claim for service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required for this issue.

Left Shoulder

The Veteran was provided notice in November 2008 regarding the bases of the previous denial of the claim for service connection of a torn left shoulder.  The notice informed the Veteran that the left shoulder injury suffered in service was not considered chronic and had no residual disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate a service connection claim for a torn left shoulder.

In September 2009, the Veteran requested reconsideration of the February 2009 rating decision, and received notice that additional evidence related to his active service must be received by VA to reconsider his claim for service connection of a torn left shoulder.  In a January 2010 rating decision, the RO reconsidered and denied service connection for left shoulder arthritis, secondary to torn left shoulder.

VA also satisfied its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the claims file.
In April 2012, the Veteran, through his representative, cancelled a requested the DRO hearing.

The Veteran was afforded a VA shoulder and arm conditions examination for compensation purposes in March 2013.  The Veteran received a Statement of the Case in April 2013, in which the RO reopened and denied the service connection claim for a torn left shoulder and left shoulder arthritis, which the RO treated as one claim.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

New and Material

The Veteran seeks to reopen previously denied claims for service connection of bilateral hearing loss and a torn left shoulder.  The claims were last denied in an August 2005 rating decision, and the Veteran did not initiate an appeal of the decision.  The current claims are grounded upon the same factual bases as the claims previously denied in the August 2005 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claims as requests to reopen previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

In the present case, the Veteran requested to reopen his service connection claims for bilateral hearing loss and left shoulder arthritis, previously denied in 2005.  Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection for Bilateral Hearing Loss

The Veteran seeks to reopen service connection for bilateral hearing loss.  In an August 2005 rating decision, service connection for hearing loss was denied because there was no evidence of a current disability.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a).

Since the prior denial of the claim in August 2005, recent evidentiary submissions have included VA medical records and lay statements by the Veteran.  Additionally, the Veteran was afforded a July 2010 VA audiology examination for compensation purposes.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for bilateral hearing loss has been received.  The VA examination report and treatment records, as well as the Veteran's October 2008, September 2009, and December 2009 lay statements, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The VA examination report is material because it provides a diagnosis of a current hearing loss disability, which had not been previously established.  The Veteran's lay statements are material, as they provide a more thorough discussion of the unestablished fact of a nexus, the relationship of a current disability to service, that is necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for bilateral hearing loss.  Shade, 24 Vet. App. at 117-18.

Reopening of Service Connection for a Torn Left Shoulder

The Veteran also seeks to reopen service connection for a torn left shoulder.  In an August 2005 rating decision, service connection for a torn left shoulder was denied because there was no evidence of a chronic disability or permanent residual from an in-service injury.  The Veteran did not appeal this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a).

Evidentiary submissions, since the prior denial of the claim in August 2005, have included VA medical records and statements by the Veteran.  In March 2013, the Veteran also was afforded a March 2013 VA shoulder and arm conditions examination for compensation purposes.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a torn left shoulder has been received.  The VA examination report and treatment records, as well as the Veteran's October 2008, September 2009, and December 2009 lay statements, are new, in that they were not of record at the time of the prior final denial, and are not cumulative and redundant of evidence already of record.  The Veteran's lay statements are material, as they provide evidence regarding the unestablished fact of aggravation, necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for a torn left shoulder.  Shade at 117-18.

Having reopened the Veteran's service connection claims for bilateral hearing loss and a torn left shoulder, the Board may now consider the claims on their merits.

Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or where a diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss (other organic diseases of the nervous system) is found in the list of chronic diseases.  38 C.F.R. § 3.309(a).
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran who served ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss or arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, with emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that his hearing loss is a result of continuous noise exposure during active service.  The Veteran contends that his "ears were damaged on the ships in 1951-1953" as a result of exposure to airplane engines and firing the five-inch gun mounts.  The Veteran explained that he was a "pointer or a trainer," and that the "compressions and the sounds of the cannon going off was very difficult on [his] ears."  

After review of the evidence, lay and medical, the Board finds that the Veteran was exposed to acoustic trauma in service and hearing loss is shown to be etiologically related to active service.

The Veteran's lay statements regarding noise exposure are consistent with his service.  His service personnel records show that he served aboard multiple aircraft carriers and participated in combat operations.  38 U.S.C.A. § 1154(a) (West 2002).  The Board finds the Veteran's statements, regarding his exposure to acoustic trauma and the onset of his hearing problems during active service, to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service treatment records do not show any complaints or diagnoses of hearing loss.  No audiometric testing was performed during active service.  Service treatment records report whispered voice test scores of 15/15 bilaterally at enlistment in December 1950, induction in January 1951, and discharge in November 1954.

Audiometric testing is more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  The Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley  v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiner's indications that the whisper test showed normal hearing, including at service separation, is of little probative value.  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

At a June 2005 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
65
65
LEFT
20
35
50
55
60

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  The June 2005 VA treatment note does not specify whether the speech recognition test was the Maryland CNC or an equivalent.  The Board will, for the purposes of this decision, assume that the speech discrimination scores are comparable to the Maryland CNC.

On the VA authorized audiological evaluation in July 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
70
75
LEFT
45
55
70
65
70

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss and audiometric testing shows hearing loss for VA purposes.  The July 2010 VA examiner noted that the Veteran had been exposed to jet engine and five-inch gun mounts while on aircraft carriers during active service and was also exposed to civilian noise as a welder and truck driver for 15-20 years.  Therefore, the July 2010 VA examiner opined that based on the Veteran's reported history of significant noise exposure both during and after service, it was not possible to determine if the etiology of hearing loss is related to active service without resorting to mere speculation.

As the June 2010 VA examiner was unable to determine whether the Veteran's current hearing loss disability is due to acoustic trauma during active service or due to civilian noise exposure, and because the service treatment record evidence does not demonstrate either the presence or absence of hearing loss in service, the Board finds that other evidence that bears on the Veteran's hearing loss in service is highly probative in determining the onset and chronicity of hearing loss symptoms in service and continuity of hearing loss symptoms since service separation.  Therefore, the Board finds the Veteran's assertions of the onset of hearing loss during service and since service, in the context of the demonstrated in-service acoustic trauma and current disagnosis, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disability was incurred in service and is etiologically related to the noise exposure in service.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Torn Left Shoulder

The Veteran seeks entitlement to service connection for a torn left shoulder on the basis that his pre-existing relaxed ligament of the left shoulder was aggravated by an in-service injury.  The Veteran filed a claim in May 2005, claiming service connection for a torn shoulder in service.  The Veteran contends that his "shoulder has been hurting since 1951 when it was injured on the ship," and that it causes him discomfort.  

The Veteran's December 1950 enlistment examination and January 1951 induction examination indicate the Veteran had a "relaxed ligament of the left shoulder, asymptomatic, not considered disabling (NCD)."  The Board finds that relaxed ligament of the left shoulder was noted upon entrance into active duty.  Therefore, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that a left shoulder disorder pre-existed service entrance.  As such, the presumption of soundness at service entrance does not apply.

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's pre-existing left shoulder disorder did not permanently increase in severity during service, that is, it was not "aggravated" by service.  The Veteran suffered a left shoulder injury in service.  Service treatment records show the Veteran fell in November 1951 and hurt his left shoulder.  Upon examination, the Veteran's left shoulder "revealed abnormal freedom of joint" and the service examiner opined that believed the Veteran did have a partial dislocation, but it immediately reduced itself.  X-rays were normal with no evidence of fracture.  There is no other evidence in the service treatment records of any complaints of, or treatments for, the left shoulder.  At a November 1954 discharge examination, the service examiner noted "relaxed ligament left shoulder, asymptomatic, not considered disabling (NCD)," which demonstrates no change in the Veteran's pre-existing left shoulder disorder during active service.

Post-service VA treatment records do not reveal any evidence of aggravation of the pre-existing left shoulder disorder due to service.  An August 2005 VA treatment note, 51 years after service separation, indicates the Veteran complained of a "frozen shoulder with chronic pain worsening with restriction and crepitation for last two years."  X-rays of the left shoulder revealed impingement and severe degenerative joint disease.  The Veteran reported in March 2009 that he had pain in his left shoulder, could not sleep on his left side, and was having surgery to replace his shoulder joint.  In a June 2009 mental health examination, the Veteran reported that he had "no current pain, had a new shoulder put in a few months ago."

In a March 2013 VA shoulders and arms condition examination for compensation purposes, the VA examiner confirmed diagnoses of the Veteran's pre-service unstable shoulder, shoulder dislocation in 1951, and left shoulder arthritis with hemi-arthroplasty from 2005.  The Veteran reported that after his in-service injury he went "back to work 'doing what [he] could,'" and that he had pain during service, but "continued to do tour on the ship."  After discharge from service, the Veteran was a heavy labor welder for about 20 years and then did maintenance work until retirement.  The Veteran reported that he welded with his right hand, and that the level of intensity of pain and restriction in his left shoulder "came on more in the mid-80s and forward."  The Veteran stated that it was hard to remember any specific problems from 1951 to the late 80s.

The March 2013 VA examiner opined that the Veteran's torn left shoulder, which clearly and unmistakably existed prior to service,was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner explained that: (1) the Veteran's relaxed ligament was noted upon induction; (2) the Veteran was able to work after the in-service injury on the ship without accommodation, without being listed among the seriously injured on the ship's log, or further report of left shoulder problems; and, (3) the pre-existing relaxed ligament of the left shoulder was functional without symptoms at discharge.  Additionally, the Veteran worked in the private sector doing heavy labor/welding, without any accommodations and no claimed shoulder injuries, until the late 1980s - early 1990s, at which time the Veteran said "it bothered him more, then 'got stiff,' and needed the surgeries."  "Accordingly, it is quite unlikely that the service made worse his pre-service shoulder laxity to the point where it exceeded the natural history of what the joint would have incurred without the service."

The Board has also considered the Veteran's statements in support of the claim for service connection of a torn left shoulder based on the theory of aggravation during service.  The Board finds that, while the Veteran may have experienced flare-ups of shoulder pain during service (i.e., joint pain localized to the shoulder), such temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Accordingly, and based on all the evidence of record, lay and medical, the Board finds that the Veteran's torn left shoulder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The evidence in this case meets the high standard required to rebut the presumption of soundness at service entrance.  The rule resolving reasonable doubt in the Veteran's favor is not applicable in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.
Secondary Service Connection for Left Shoulder Arthritis

The Veteran claimed left shoulder arthritis "due to injury/surgery."  As the evidence of record shows the Veteran had one in-service left shoulder injury (claimed as torn left shoulder), the RO reasonably construed the left shoulder arthritis claim as secondary to the torn left shoulder.  In addition, the Veteran and representative did not assert a direct service connection claim for left shoulder arthritis in the September 2009 request for reconsideration, the June 2010 notice of disagreement, or the May 2013 VA Form 9.  Therefore, the Board concurs with the RO and finds that the record does not raise a direct service connection claim for left shoulder arthritis.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In this matter, the Veteran is not service connected for a left shoulder injury (torn left shoulder).  As such, the Veteran's secondary service connection claim for left shoulder arthritis due to a left shoulder injury must fail.  Insofar as the condition to which the Veteran claims this disability is secondary to is not service-connected, the claim for service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit).


ORDER

New and material evidence having been received; the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been received; the claim for service connection for a torn left shoulder is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for a torn left shoulder is denied.

Service connection for left shoulder arthritis secondary to a torn left shoulder is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


